DETAILED ACTION
Claims 21-40 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,528,385 B2 [hereinafter USPN10528385]. 

As to claim 21, USPN10528385 teaches a system for facilitating task completion through inter-application communication, comprising: (claim 1, lines 1-2)
at least one processing unit (claim 1, line 3); and
at least one memory comprising instructions that when executed by the at least one processing unit cause the system to: (claim 1, lines 3-5)
parse content of a first application to identify an entity, wherein the entity is associated with a business name and a business location, and wherein the entity is a first business entity or a second business entity; (claim 1, lines 6-10)
determine an action associated with the entity, wherein the action is different based on whether the entity is the first business entity or the second business entity; (claim 1, lines 11-14)

in response to receiving a selection of a target application of the one or more target applications, pass entity context information and action context information from the first application to the selected target application for performing the action (claim 1, lines 20-23).
As to claim 22, see claim 3 of USPN10528385.
As to claim 23, see claim 4 of USPN10528385.
As to claim 24, see claim 5 of USPN10528385.
As to claim 25, see claim 6 of USPN10528385.
As to claim 26, see claim 7 of USPN10528385.
As to claim 27, see claim 8 of USPN10528385.
As to claim 29, see claim 10 of USPN10528385.
As to claim 30, see claim 11 of USPN10528385.
As to claim 31, see claim 12 of USPN10528385.
As to claim 32, see claim 13 of USPN10528385.
As to claim 33, see claim 15 of USPN10528385.

As to claim 34, USPN10528385 teaches a method for facilitating task completion through inter-application communication, comprising: (claim 15, lines 1-2)
parsing content of a first application to identify an entity, wherein the entity is associated with a business name and a business location, and wherein the entity is a first business entity or a second business entity; (claim 15, lines 3-7)
determine an action associated with the entity, wherein the action is different based on whether the entity is the first business entity or the second business entity; (claim 15, lines 8-11)
cause display of one or more target application capable of performing the action associated with the entity; and (claim 15, lines 13-14)
in response to receiving a selection of a target application of the one or more target applications, pass entity context information and action context information from the first application to the selected target application for performing the action (claim 15, lines 17-21).
As to claim 35, see claim 16 of USPN10528385.
As to claim 36, see claim 15, lines 23-25 of USPN10528385.
As to claim 37, see claim 17 of USPN10528385.
As to claim 38, see claim 18 of USPN10528385.

As to claim 39, USPN10528385 teaches a method for registering a target application for contextually aware task execution, comprising: (claim 19, lines 1-2)
receiving a registration request to establish a data contract with a target application, wherein the registration request comprises an entity and an action supported by the target application; (claim 19, lines 3-6)
generating the data contract with the target application, wherein the data contract specifies that the target application is capable of performing the action on the entity; (claim 19, lines 7-9)
maintaining an entity definition for the entity, wherein the entity is a first business entity or a second business entity, wherein the entity definition comprises a plurality of entity parameters defining the entity, wherein the plurality of entity parameters include a business name, a business location, and the action capable of being performed on the entity; (claim 19, lines 10-17)
maintaining an action definition for the action, wherein the action is different based on whether the entity is the first business entity or the second business entity, wherein the action definition comprises one or more action parameters defining the action, and wherein at least one action parameter specifies information for performing the action; (claim 19, lines 18-23)
causing display of one or more target applications capable of performing the action associated with the entity; and (claim 19, lines 24-25)
in response to receiving a selection of a target application on the one or more target applications, causing display of a populated action item within the selected target application, wherein the populated action item is populated with entity context information corresponding to the entity definition. (claim 19, lines 28-34)
As to claim 40, see claim 20, lines 16-20 of USPN10528385.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
The omitted steps are: the action must be displayed or exposed to user, and the user selects the action because the step “display one or more target applications capable of performing the action” only occurs after the user selects the action.

Allowable Subject Matter
Claims 21-38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 39-40 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Burke et al. (US 2006/0069666 A1) teaches a computing system for the publication of actions associated with the current context of an entity, such as a business object is provided. The computing system includes a client system that requests and display the actions associated with the current contexts of an entity. Multiple user interfaces are provided for the management of and access to actions associated with the entity.
Tran (US 2012/0278821 A1) teaches one or more micro-applications register with a full application to offer their services, and users can select any of the micro-app to carry their requested function.
Procopio et al. (US 2013/0282755 A1) teaches a method for associating file types with application, and for a single file type, multiple types applications can be used to open the file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
April 9, 2021